Title: From Thomas Jefferson to Joseph Yznardi, Sr., 10 May 1803
From: Jefferson, Thomas
To: Yznardi, Joseph, Sr.


          
            Dear Sir
            Washington May 10. 1803.
          
          Among the wines you were so kind as to furnish me the one called in your letter Xeres sin color (pale Sherry) has most particularly attached my taste to it. I now drink nothing else, and am apprehensive that if I should fail in the means of getting it, it will be a privation which I shall feel sensibly once a day. while you live I am sure I shall be able to get it pure & good, and in the event of my surviving you, you must in the mean time inform me of the vineyard, & the owner of it, where the best crop is made, so that I may have it purchased directly on the spot where it’s quality is sure. for the present I will ask you to send me annually a pipe of it, old & fine. your bill on me for the amount of the first pipe shall be paid at short sight, and as this will inform me of the cost at Cadiz, it shall afterwards be remitted in advance.
          I am in hopes your health has been re-established since your return to your native country, and, taking an interest in it, I shall be glad to learn it from yourself. Accept my friendly salutations and assurances of my great esteem & respect.
          
            Th: Jefferson
          
          
            P.S. The wine should always be in a double cask. Norfolk or Richmond are the most convenient ports for me & they may be addressed to the Collector of the customs of the place to be forwarded to my order.
          
        